ATTACHMENT TO ADVISORY ACTION
Response to Amendment
Applicant's amendment filed on 03/18/2022 is acknowledged. However, the amendments have not been entered given that they require further consideration for claims 9, 10 and 12-15. Specifically, the amendment has not been entered in light of amendments to the claim 9 reciting an alkanoic acid in amount of 0.2 to 2.0 wt%, which requires further consideration.  
Further, even if the amendments are entered the claims 9, 10 and 12-15 would be rejected in the similar manner as claim 21 using Iwamoto et al. in view of Tsujimoto et al. as set forth in the previous office action given that claim 9 incorporates limitations of claim 21. 

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered.

Applicants argue that referring to Tsujimoto’s general disclosure regarding the factors affecting the thermal stability of a polyacetal resin, among the various factors, “unreacted aldehyde and by-products remaining in the resin” are briefly mentioned as one of the numerous factors. Further, Tsujimoto itself acknowledges that “the mechanism for the process of the thermal deterioration for these factors” are not clearly understood, and “it was not possible to obtain a polyacetal resin having sufficient thermal stability.” Indeed, throughout the entire disclosure of Tsujimoto, Tsujimoto is completely silent on weight ratio of the alkanoic acid with respect to the total amount of the aldehyde and the reaction product of the aldehyde.
While Tsujimoto et al. do not disclose weight ratio of alkanoic acid, Tsujimoto et al. disclose unreacted aldehyde and by-products remaining in the resin causes thermal deterioration such as the decomposition, the crosslinking gelation and the coloration of the polyvinyl acetal resin. Therefore, it would have been obvious to one of the ordinary skill in the art to use amount of 2-ethylalkanoic acid including that presently claimed in the second layer of Iwamoto et al. in order to prevent thermal deterioration such as the decomposition, the crosslinking gelation and the coloration of the polyvinyl acetal resin, absent evidence to the contrary. Further, applicants have provided no evidence for criticality of amount of 2-ethylalkanoic acid as presently claimed.

Applicants argue that furthermore, claim 9, as currently amended, yields unexpected and superior interlayer for laminated glass over lwamoto and Tsujimoto. In contrast to conventional interlayer including more than 2.0 wt% of an alkanoic acid with respect to the total amount of the aldehyde and the reaction product of the aldehyde, the interlayer for laminated glass of claim 9 shows superior and unexpected results in terms of resistance to yellowness and stability.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific polyvinyl acetal resin in specific amounts, while the present claim recite any polyvinyl acetal resin in any amount, (ii) the examples recite specific plasticizer in specific amounts, while the present claim recite any plasticizer in any amount, (iii) the examples recite specific aldehyde, while the present claim recite any aldehyde, (iv) the examples recite specific alkanoic acid in specific amounts, while the present claim recite any alkanoic acid in broad amounts, and (v) there is no data at upper endpoint of amount of alkanoic acid.
Further, given that the interlayer of Iwamoto in view of Tsujimoto is identical to that presently claimed, it is inherent or obvious that the interlayer of Iwamoto in view of Tsujimoto will exhibit resistance to yellowness and stability, absent evidence to the contrary.

/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787